DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being  by anticipated by Zhang CN208459734U (IDS Ref translation provided).
Regarding claim 1, Zhang teaches a display panel, comprising: a first substrate (fig. 5 40); a second substrate (20) disposed on the first substrate; a conductive adhesive layer(90) disposed on the first substrate, and located adjacent to the second substrate; and a polarizer (10) disposed on the second substrate and the conductive adhesive layer.
Regarding claim 3, Zhang teaches a sum of lengths of the second substrate(20)  and the conductive adhesive layer (90) is less than a length of the first substrate (40).
Regarding claim 10, 1Zhang teaches a display device, comprising the display panel as claimed in claim 1 (see fig. 5).

Claim(s) 1, 3, 5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being  by anticipated by Guo US 2018/0046020.

Regarding claim 3, Guo teaches a sum of lengths of the second substrate(10)  and the conductive adhesive layer (60) is less than a length of the first substrate (20).
Regarding claim 5, Guo teaches the polarizer (50) completely covers the second substrate (10) and the conductive adhesive layer (60).
Regarding claim 10, Guo teaches a display device, comprising the display panel as claimed in claim 1 (see fig. 2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 2, Zhang shows a thickness of the conductive adhesive layer (90) is equal to a thickness of the second substrate (20).  It is noted the reference shows the thickness of the adhesive layer to be equal to that of the that of the second substrate + liquid crystal layer (see fig 5).  The current application does not show a liquid crystal layer however discloses the presence of one without any .


Claims 4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang CN208459734 in view of Kawabe JP6229755 (translation provided)
Regarding claim 4, Zhang teaches all the limitations of claim 4 except the conductive adhesive is a silver.  Kawabe discloses silver paste as a common/conventional conductive paste.  Conventionality has associative benefits such as generally lower cost and ready availability.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Kawabe

Regarding claim 8, Zhang teaches a display panel manufacturing method, comprising steps as follows: providing a first substrate (fig. 5 40), a second substrate (20), and a polarizer (10); disposing the second substrate on the first substrate; attaching the polarizer on the second substrate and the conductive adhesive layer; and injecting a conductive paste on the first substrate and on a side of the second substrate, wherein the silver paste is cured to form a conductive adhesive layer (see page 3 last paragraph and page 4 first paragraph.  Zhang does not teach the conductive paste is a silver paste.  Kawabe discloses silver paste as a common/conventional conductive paste.  Conventionality has associative benefits such as generally lower cost and ready availability.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Kawabe to lower cost or easy availability.
Regarding claim 9, Kawabe teaches conductive adhesive is made by a nozzle-printing process or an ink-printing process (page 4 paragraph 1).
s 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu US 2006/0066946.
Regarding claim 6 and 7, Zhang teaches all the limitations of claims 6 and 7 except the polarizer comprises: a lower protective layer; and a polarization layer disposed on the lower protective layer and the polarizer further comprises: an upper protective layer disposed on the polarization layer.
Liu teaches polarizer comprises: a lower protective layer (fig. 3-4 20); and a polarization layer (5) disposed on the lower protective layer and the polarizer further comprises: an upper protective layer (10) disposed on the polarization layer for increased hardness, dimension stability, heat resistance, and reduced moisture permeability [0015].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Liu to provide increased hardness, dimension stability, heat resistance, and reduced moisture permeability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871